353 F.2d 87
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MEAD FOODS, INC., Respondent.
No. 22013.
United States Court of Appeals Fifth Circuit.
Dec. 1, 1965.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Glen M. Bendixsen, Atty., N.L.R.B., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Allison W. Brown, Jr., Allen M. Hutter, Attys., N.L.R.B., Washington, D.C., for petitioner.
Jerome W. Johnson, Amarillo, Tex., for respondent, Underwood, Wilson, Sutton, Heare & Berry, Amarillo, Tex., of counsel.
Before JONES, Senior Judge,1 and GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
Respondent's drivers, residing in parts of Texas and Oklahoma, chose a Texas local and an oklahoma local to serve as their joint bargaining representative.  Respondent refused to bargain because of the absence of express charter power in the locals to serve as a joint representative, and because of asserted practical difficulties which may arise from having to bargain with two locals rather than one.  None of these difficulties have yet come into being because no bargaining has taken place.


2
The employees made their choice.  The locals were certified as the joint representative.  Respondent should have bargained.  Cf. N.L.R.B. v. National Truck Rental Co., (1957) 99 U.S.App.D.C. 259, 239 F.2d 422; and N.L.R.B. v. Burnett Construction Company, (10 Cir. 1965) 350 F.2d 57.


3
The order will be enforced.



1
 Of the Court of Claims, sitting by designation